Citation Nr: 0907106	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at Methodist North Surgery Center on August 7, 2006 
for service-connected left foot hallux valgus.

(The issues of entitlement to service connection for right 
hallux valgus, and a cervical spine disorder, an evaluation 
in excess of 10 percent for left hallux valgus, and an 
effective date earlier than September 26, 2002 for the grant 
of service connection for left hallux valgus are the subject 
of a separate decision with the same date and docket number.)

(The issue of entitlement to VA vocational training and 
rehabilitation services is the subject of a separate decision 
with the same date and docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2007 
decision of the VA Regional Office in Nashville, Tennessee 
that denied reimbursement of unauthorized medical expenses 
incurred at Methodist North Surgery Center on August 7, 2006 
for left foot disability.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to reimbursement of 
unauthorized medical expenses incurred at Methodist North 
Surgery Center on August 7, 2006 for service-connected left 
foot hallux valgus.  The VCAA and its implementing 
regulations require that VA provide notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO has sent various VCAA notice letters to the veteran 
pertaining to other matters, but none addresses the issue 
that is the subject of this decision.  The veteran must 
therefore be given the required notice with respect to this 
issue on appeal.  Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA.  
It is therefore REMANDED for the following action:

Review the claims file and ensure 
that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008), 
the implementing regulations found 
at 38 C.F.R. § 3.159 (2008), and 
any other legal precedent are 
fully complied with and satisfied 
as to the issue of entitlement to 
reimbursement of unauthorized 
medical expenses incurred at 
Methodist North Surgery Center on 
August 7, 2006 for service-
connected left foot hallux valgus. 
See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

